73 So.3d 318 (2011)
Gomez T. COOK, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1490.
District Court of Appeal of Florida, First District.
October 25, 2011.
Gomez T. Cook, pro se, Appellant.
*319 Pamela Jo Bondi, Attorney General, Dixie Daimwood and Donna A. Gerace, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
The order of February 17, 2011, which "re-files" appellant's petition for a writ of habeas corpus as a motion for post-conviction relief is not an appealable order. Therefore, this appeal is hereby dismissed.
DAVIS, VAN NORTWICK, and CLARK, JJ., concur.